IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-72,942-03


                        EX PARTE JAMES RAY MIKE, JR., Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. W06-30152-M (B) IN THE 194TH DISTRICT COURT
                            FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

assault and sentenced to thirty-seven years’ imprisonment. The Fifth Court of Appeals dismissed

his appeal. Mike v. State, No. 05-08-00918-CR (Tex. App.—Dallas Aug. 4, 2008).

        Applicant contends, among other things, that trial counsel rendered ineffective assistance

because he failed to subpoena Ahmad Maarouf. On November 27, 2013, we remanded this

application and directed the trial court to, among other things, “make findings of fact as to whether

the exhibits Applicant cites in his memorandum were filed with his application but not forwarded
                                                                                                      2

to this Court with the habeas record.” The trial court, however, failed to make these findings.

Accordingly, the trial court shall make these findings.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 30 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 45 days of the date of this order. Any extensions of time shall be

obtained from this Court.



Filed: March 9, 2016
Do not publish